SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1051
KAH 11-02306
PRESENT: SCUDDER, P.J., SMITH, FAHEY, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
MANUEL MARTINEZ, PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

HAROLD D. GRAHAM, SUPERINTENDENT, AUBURN
CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.


CHARLES A. MARANGOLA, MORAVIA, FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARLENE O. TUCZINSKI
OF COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Cayuga County (Mark H. Fandrich, A.J.), entered August 18, 2011 in a
habeas corpus proceeding. The judgment dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Supreme Court properly dismissed the petition in
this habeas corpus proceeding. Petitioner sought that relief based on
his contention that the court in which he was convicted lacked
personal jurisdiction over him. “Habeas corpus relief is not an
appropriate remedy for asserting claims that were or could have been
raised on direct appeal or in a CPL article 440 motion, even if they
are jurisdictional in nature . . . CPL 440.10 (1) (a) specifically
authorizes a motion to vacate a judgment upon the ground that the
court did not have jurisdiction of the defendant” (People ex rel. Burr
v Rock, 93 AD3d 977, 977-978, lv denied 19 NY3d 806; see People ex
rel. Forsythe v Poole, 56 AD3d 1239, 1239-1240, lv denied 12 NY3d 701;
People ex rel. Minter v Eisenschmidt, 294 AD2d 939, 939-940, lv denied
98 NY2d 609).




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court